DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   SADRICK RASHADA WILLIAMS,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                                No. 4D20-94

                              [March 19, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case Nos. 56-2011-CF-002387A, 56-2012-CF-000726A, and
56-2012-CF-000928A.

  Sadrick Rashada Williams, Malone, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.